Citation Nr: 1633397	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  08-18 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right ankle disability, including as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veteran Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Virginia Army National Guard.  He has established veteran status by virtue of being service connected for disabilities resulting from injuries incurred during such periods.  38 U.S.C.A. § 101(24) (West 2014).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied entitlement to service connection for a right ankle disability.  

The Veteran testified at a hearing before the undersigned in June 2012.  A transcript of that hearing is of record.

In September 2012, and August 2014, the Board remanded this appeal for further development.  

In March 2016, the Board requested a Veterans Health Administration (VHA) medical expert opinion to resolve the medical issues on appeal.  In April 2016, the requested medical opinion was provided, and the Veteran and his then representative were provided a copy of the opinion in May 2016.  Later in May 2016, the Veteran responded that he had no further argument or evidence to submit.  



FINDING OF FACT

The Veteran's current right ankle disability, diagnosed as synovitis, Achilles bursitis or tendinitis, and plantar fascitis was caused by his service-connected left ankle disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1331, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and degenerative arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for degenerative arthritis is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).

Service connection also may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of INACDUTRA during which the individual was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (2015).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserve service includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his current right ankle or foot disability is secondary to his service-connected left ankle disability.  

The Veteran served in the National Guard from April 1975 to November 1996.  His service treatment records show no evidence of injury or treatment relating to his right ankle or foot.  October 1985 and November 1989 Reports of Medical Examination show pes planus, moderate, asymptomatic.  A February 1993 medical history that consists of only the second page of the form includes a notation in the physician's summary of permanent profile, L2-arthritis, bilateral ankle, needs military documentation, no permanent profile completed.  

A May 1995 Medical Evaluation Board examination shows diagnoses of degenerative joint disease of only the left knee and left ankle.  A June 1996 bone scan shows moderate focal abnormality at the left tibiotalar joint that was probably arthropathic in etiology.  Additional abnormalities consistent with osteoarthritis were seen at the shoulders, the hips, the right patellofemoral regions, the mid tarso-metatarsal regions, and the first metatarsophalangeal joints.

September 1991 private bone imaging performed at M.I.H. shows increased tracer activity in the left ankle that was consistent with arthritis.  Focal areas of increased tracer activity also were noted in the talonavicular joints bilaterally and both first metatarsophalangeal joints, and were consistent with the presence of arthritis.  

A December 1995 VA record in connection with treatment of the left knee shows the Veteran reported his joints were hurting and his ankles and feet were swelling.  

The Veteran reports he began experiencing right ankle pain in approximately 2005.  He started seeing a doctor for his right ankle in October 2006.  See March 2007 Statement in Support of Claim (VA Form 21-4138).  X-rays taken by VA in January 2007 show minimal posterior heel spurs bilaterally.  April 2007 VA magnetic resonance imaging (MRI) shows the right ankle joint was within normal limits.

An April 2008 treatment record from the Veteran's private podiatrist, C.S.K., D.P.M., shows the Veteran reported pain in both ankles.  X-rays were interpreted as showing joint narrowing laterally of the right ankle, and mild exostosis at the anterior capsular attachment.  Exostosis is defined as "a benign bony growth projecting outward from the surface of a bone."  See Dorland's Illustrated Medical Dictionary 660 (32nd ed. 2012).  Mild eburnation was also reported.  Eburnation is "the conversion of a bone into an ivory-like mass.  In osteoarthritis, [it is] the thinning and loss of the articular cartilage resulting in exposure of the subchondral bone, which becomes denser and the surface of which becomes worn and polished."  See id. at 586, 588.  The diagnoses were degenerative joint disease and synovitis of the right ankle joint.

In an August 2012 treatment record, the Veteran's private podiatrist opined that the Veteran's right ankle arthritic changes were associated with compensation from arthritic changes in the left foot.  The podiatrist continued that the Veteran's medical records supported the presence of degenerative joint disease in the right ankle; however, there was no diagnosis of osteoarthritis of the right ankle at that visit.  In May 2013, the Veteran reported that both of his ankles were hurting now.  In August 2013, the podiatrist diagnosed Achilles bursitis or tendinitis and a heel spur on the right.  In October 2013, the Veteran reported pain in the right heel.  X-rays of the right foot were reported as showing a heel spur, as well as decrease in the plantarmedial arch with a decrease in calcaneal inclination angle and talar head declination.  The diagnoses were heel spur and improved acute plantar fascial fibromatosis.  The same diagnoses were assigned in November 2013.

At a January 2013 VA examination, the examiner diagnosed only bilateral heel spurs.  The examiner opined that the Veteran's claimed condition was less likely than not due to or the result of his service-connected disability.  The examiner explained that the Veteran denied any right ankle problem or injury while in service.  Moreover, the 1996 bone scan did not show right ankle osteoarthritis.  He started having right ankle pain in 2005.  He came to VA before 1999, but had no complaints about ankle pain until 2007.  The 2007 MRI was within normal limit for the right ankle.  The current examination was not impressive.  X-rays performed in connection with the examination revealed bilateral heal spurs.  Therefore, the examiner concluded that the Veteran's right ankle was normal.

At a May 2015 VA examination, the Veteran reported his right ankle pain began in 2005.  X-rays showed small bilateral heel spurs, right greater than left.  The examiner opined it was possible, but less likely as not, that the Veteran's right ankle pain was secondary to his service-connected left ankle.  The rationale was that the causes of ankle osteoarthritis included trauma, age, genetics, and weight bearing.  The Veteran's weight had been gradually increasing since 2000.  Moreover, the 2007 MRI, 2013 X-rays, and May 2015 X-rays did not reveal osteoarthritis.  There was no pain when examining the right ankle.  Therefore, the examiner opined that the diagnosis of right ankle synovitis was not compatible with the examination findings.

An additional VA medical opinion was obtained in August 2015.  The physician opined it was less likely than not that any right ankle disability properly identified since March 2007 (1) had its clinical onset during a verified period of ACDUTRA or INACDUTRA, or is the result of an injury during those periods, and (2) was aggravated by the Veteran's service-connected left ankle disability.  The physician specifically found there was no current diagnosis of degenerative joint disease or synovitis.  

The physician explained that there was no history of injury to the right ankle during military service.  The only mention of bilateral ankle arthritis during service was a partial February 1993 physical without an examination.  The Veteran stated that he did not see a doctor for his right ankle until October 2006.  While his private podiatrist diagnosed synovitis in April 2008; synovitis was treatable and could resolve.  The private podiatrist also diagnosed degenerative joint disease; however, the podiatrist was not a radiologist and only he assessed narrowing of the right ankle.  The podiatrist also diagnosed a heel spur, plantar fascitis, and Achilles bursitis or tendonitis of the Veteran's right ankle/foot; yet, multiple X-rays, an MRI, and the 1996 bone scan show no evidence of a right ankle abnormality, except for a heel spur.  The Veteran's right ankle pain was acknowledged, but, based upon examination and imaging, the physician found there was no current right ankle diagnosis.  He concluded that the literature did not support an association, causal or resulting in permanent worsening, between the Veteran's service-connected left ankle disability and his right ankle symptoms.

A February 2016 VA orthopedic surgery note shows the Veteran reported increased pain in his left knee and bilateral ankles.  No X-ray images were obtained; however, a diagnosis of degenerative arthritis of the ankles was provided.

The April 2016 VHA expert opined that it was less likely as not that the right heel spur noted on multiple VA examinations was sufficient disability to account for the Veteran's reports of right ankle/foot pain and swelling.  He explained that heel spurs were most often asymptomatic and did not cause swelling or ankle pain.  The expert also opined that it was less likely as not that the right heel spur was caused by the service-connected left ankle disability.  

The expert opined further that it was at least as likely as not that the right plantar fascitis, Achilles tendonitis, Achilles bursitis, and ankle synovitis were all aggravated by his left ankle in that they were all potentially overuse conditions.  Thus, they might be related to the service-connected left ankle disability as the Veteran would offload the initially effected side; and overuse the right side.  However, the expert noted there was no evidence of right plantar fascitis, Achilles tendonitis, Achilles bursitis, or ankle synovitis in the MRI report.  In addition, there was no objective evidence of osteoarthritis of the right ankle.  X-rays taken as recently as 2013 failed to demonstrate changes typical of arthritis.  

Analysis

The Veteran has been diagnosed with several ankle/foot disabilities during the period on appeal.  While there is conflicting opinion as to the correct diagnosis for the current disabilities; the VHA opinion supports a finding that the current disability is caused by the service connected left ankle disability.  

The evidence does suggest that the diagnosed synovitis, Achilles bursitis or tendinitis, and plantar fascitis resolved with treatment during the appeal period.  However, the requirement of a current disability is fulfilled if a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the Board finds the diagnoses of synovitis, Achilles bursitis or tendinitis, and plantar fascitis satisfy the requirement of a current disability during the appeal period.

The evidence does not show, and the Veteran does not contend, any injury or treatment occurred relating to the Veteran's right ankle/foot during service, including treatment for a heel spur, synovitis, Achilles bursitis or tendinitis, or plantar fascitis.  Rather, service treatment records show only asymptomatic pes planus and one note of arthritis in the ankle on a partial February 1993 medical history.  The reference on the history form, that arthritis of the bilateral ankles needs military documentation, suggests the finding of arthritis was based on the September 1991 private bone imaging, which was included in the Veteran's service treatment records.

The September 1991 bone imaging shows focal areas of increased tracer activity in both talonavicular joints, which form part of the ankle.  While this bone imaging occurred during the period the Veteran served in the National Guard, it was not performed during a period of ACDUTRA.  Personnel records show the Veteran had a period of ACDUTRA in 1991 commencing July 17th and ending August 3rd.  The bone imaging was performed September 5th.  As such, any arthritis suggested by the September 1991 bone imaging report cannot be a basis for granting service connection on a direct basis.  Moreover, the June 1996 bone scan does not show arthritis of the right ankle.  In any event, the rationale furnished by the VHA examiner would support a link between current arthritis; if present; and the left ankle disability.

Turning to the diagnoses of synovitis, Achilles bursitis or tendinitis, and plantar fascitis, the April 2016 VHA expert opined, in essence, that these disabilities are all caused by the Veteran's service-connected left ankle disability.  The expert's rationale was that they are all potentially overuse conditions.  As the Veteran offloads from his initially effected left ankle, he "overuses" the right ankle resulting in synovitis, Achilles bursitis or tendinitis, or plantar fascitis.  

The VHA expert is the only physician to squarely address whether the diagnoses of synovitis, Achilles bursitis or tendinitis, and plantar fascitis are caused by the Veteran's service-connected left ankle disability.  The January 2013 VA examiner diagnosed only a right heel spur and opined that it was not due to the left ankle disability.  The May 2015 VA examiner found it was possible, but less likely as not, that the Veteran's right ankle pain was caused by his left ankle disability.  The August 2015 physician opined that any right ankle disability was not due to the left ankle disability.  However, neither the May 2015 VA examiner nor the August 2015 physician found a current disability.  As such, their opinions are based on incorrect facts and, therefore, are entitled to little weight.

In sum, there is no negative medical nexus opinion that specifically addresses the diagnoses under consideration, and the April 2016 VHA expert provided an adequate rationale for his positive opinion.  As such, the Board finds the Veteran's current diagnoses of synovitis, Achilles bursitis or tendinitis, and plantar fascitis are caused by his service-connected left ankle disability.  Therefore, service-connected for a right ankle/foot disability manifested by synovitis, Achilles bursitis or tendinitis, and/or plantar fascitis as secondary to the Veteran's service-connected left ankle disability is warranted, and, hereby, granted.


ORDER

Entitlement to service connection for a right ankle disability is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


